Case 1:21-cr-00035-EGS Document 98 Filed 08/17/21 Pade yal) 3] §3 G3

Lo oye
~ LV heh Efe oy

aa

AO 442 (Rev, 11/11) Arrest Warrant .
y r

nS arene

 

UNITED STATES DISTRICT COURT ;
for the te Co pees
District of Columbia wi ys Sy reo,
United States of America Case: 1:21-cr-00035
v. ) Assigned to: Judge Sullivan, Emmet G.
Logan James Barnhart ) Assign Date: 8/4/202\ ns
} Description: INDICTMENT (B)
oo . ) Related Case No: 21-cr-00035 (EGS)
Defendant

ARREST WARRANT

To: Any authorized Jaw enforcement officer

YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay

(name of person to be arrested) __Logan James Barnhart ;
who is accused of an offense or violation based on the following document filed with the court:

@ Indictment ( Superseding Indictment © Information © Superseding Information Complaint -
© Probation Violation Petition (I Supervised Release Violation Petition (Violation Notice Order of the Court

This offense is briefly described as follows:

18 USC §§ 111(a)(1) and (b), 2, (Assaulting, Resisting, or impeding Certain Officers Using a Dangerous Weapon and
Aiding and Abetting)

18 U.S.C. § 231(a)(3) (Civil Disorder);

18 U.S.C. § 1752(a)(1) (Entering and Remaining in a Restricted Building or Grounds):

18 U.S.C. § 1752(a)(2) (Disorderly and Disruptive Conduct in a Restricted Building or Grounds); 18 U.S.C. § 1752(a)(4)
(Engaging in Physical Violence In a Restricted Building or Grounds);

40 U.S.C. § 5104(e)(2)(F) (Violent Entry and Disorderly Conduct in a Capito! Building or Grounds).

  

 

 

 

ae -~“Rebin M. Meriweather
Date: 08/05/2021 _ Ap ""'2021,08.05 16:03:55 -04'00'
Issuing officer's signature
City and state: _ Washington, DC Robin M. Meriweather, U.S. Magistrate Judge
Printed name and title —

 

Return

This warrant was received on (date) & [ Ss / Zet-\__, and the person was arrested on (date) Gf {2 /z OZ |

at (city and state) Lan SiS; AAI _———__
Date: 3/17 /20A__ —

 

  
   

 

ting officer’s signature

Svs stin Hall Spool Apeat
Printed name and title |

 

 

 

 
